Citation Nr: 0312620	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:  Bertil L. Peterson, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1972 to 
January 1976.

This matter comes before the Board of Veterans' Appeals on 
appeal from a February 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  When the case was before the Board in August 2000, it 
was remanded to the RO for the purpose of affording the 
veteran a hearing.  

In October 2001, the veteran presented testimony from the RO 
at a video conference hearing held before the undersigned 
Veterans Law Judge, seated in Washington, DC.  A transcript 
of the hearing is of record.

When the case was before the Board in April 2002, the Board 
granted reopening of the veteran's claim for service 
connection for schizophrenia.  Thereafter, pursuant to the 
authority provided by 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional development to comply with the 
notice and duty to assist provisions of 38 U.S.C.A. §§ 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 (2002).  The evidence 
obtained pursuant to such development is supportive of the 
veteran's claim for service connection for schizophrenia.  
Moreover, the Board has determined that the evidence and 
information currently of record are sufficient to 
substantiate the veteran's claim for service connection for 
schizophrenia and that, therefore, further delay of the 
appellate process to provide the veteran and his 
representative with notice of the evidence developed by the 
Board and an opportunity to submit additional evidence and 
argument would serve no useful purpose.  

The Board further notes that insofar as the decision herein 
is entirely favorable to the veteran, there is no prejudice 
to the veteran as a result of the Board deciding this issue 
without remanding the matter for RO consideration of the new 
evidence or obtaining from the veteran a waiver of such 
consideration by the RO.

The Board observes that in April 1991 the veteran submitted a 
claim seeking a compensable rating for his service-connected 
bilateral hearing loss disability.  At this time, the veteran 
also indicated that he was experiencing ringing in his ears.  
In April 2003, he was afforded a VA examination.  The 
examination report reflects the examiner's opinion that it is 
at least as likely as not that the veteran's tinnitus is 
etiologically related to his military service.  The matter of 
entitlement to service for tinnitus is, therefore, referred 
to the RO for appropriate action.

Finally, the Board notes that the issue of entitlement to a 
compensable rating for bilateral hearing loss will be 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran's schizophrenia originated during his period 
of active military service. 


CONCLUSION OF LAW

Schizophrenia was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The veteran's January 1972 induction examination report 
reflects no pertinent abnormalities.  In March 1972 the 
veteran complained of being nervous and being tired.  The 
impression was "lack of body salts."  In June 1972 the 
veteran wanted to see a doctor about personal problems.  
Anxiety was recorded.  A trial on Valium was also reported.  
In July 1972 the veteran again wanted to see a doctor about 
personal problems.  It was noted he was to return for a 
Minnesota Multiphasic Inventory.  This apparently was not 
accomplished.  In September 1975 the veteran was to start 
counseling.  He referred to not taking drugs of any kind, and 
physical examination was unremarkable.  No psychiatric 
abnormality was recorded.  The report of the veteran's 
separation examination in January 1976 notes no psychiatric 
complaints and indicates that the veteran's psychiatric 
status was normal.

In June 1977, the veteran was admitted to a VA hospital in 
Buffalo, New York, and then subsequently released to Day 
Hospital Unit.  The diagnosis on admission was anxiety 
neurosis.  

In March 1978, the veteran was hospitalized complaining that 
he was fearful that his brother was going to kill him.  It 
was noted that the veteran had previously spent one month in 
the Day Hospital Unit in June of 1977 because of chest pains, 
tightness in the stomach, vomiting, and inability to function 
on the production line at Ford.  The veteran had also been 
seen at the Psychiatric Evaluation Unit on December 17, 1977, 
for paranoid ideation and some loose association.  He was 
diagnosed at that time with latent schizophrenia.  

A Social Work Services report, dated in May 1979, indicates 
the veteran was a self-referral, who, for the past several 
days, was unable to sleep.  The assessment was probably 
schizophrenia, paranoid type, and some mild adjustment 
problems due to relocation and employment.'  

In a March 1983 written statement, Mr. Charest, a social 
worker, advised that according to their findings, the veteran 
had been visiting a child guidance clinic since early 
adolescence but the nature of the problem at that time was 
unknown.  According to their records, there was nothing 
remarkable which might have occurred during the veteran's 
period of military service; however, since 1976, the veteran 
had had numerous hospitalizations at the Buffalo Veterans 
Administration Medical Center as well as the Erie County 
Medical Center.  The veteran had also been treated as an out-
patient both in mental health clinics and in Partial 
Hospitalization Program.  According to Mr. Charest, the 
veteran carried a diagnosis of paranoid schizophrenic 
disorder.  Mr. Charest related that the major difficulties 
experienced by mental health personnel in treating the 
veteran were that the veteran was reluctant to accept the 
role of a mentally ill patient.  Mr. Charest indicated the 
veteran continuously sought treatment, but because of his 
reluctance to accept the role of a patient, he would 
terminate treatment and become generally non-compliant in 
taking medications.  

In April 1983, the RO received outpatient treatment records 
dated from January 1982 through March 1983.  The referenced 
records indicate the veteran sought treatment on numerous 
occasions for psychiatric symptoms, and on several of these 
occasions he received a diagnosis of paranoid schizophrenia.

Later medical evidence of schizophrenia is also of record.

In October 2001 the veteran provided testimony in support of 
his claim for entitlement to service connection for 
schizophrenia.  According to the veteran, his schizophrenia 
began when he served in the Honor Guard at Arlington 
Cemetery.  He indicated that the pressure involved with his 
duties, the dead bodies he carried, and the grieving families 
who were present all precipitated his psychiatric symptoms in 
service.  More specifically, the veteran advised that he 
began to have delusions while in service.  He indicated that 
these delusions continued after his discharge from service.  
The veteran advised that he saw visions, such as the Blessed 
Virgin Mary, and he experienced delusions of grandeur, such 
as believing he was the President.  

In October 2001, the veteran's father submitted a written 
statement.  He also indicated that while serving in the Honor 
Guard the veteran appeared quite well, however, "his 
personality took a drastic change after his transfer to an 
air base, before the end of his enlistment."  According to 
the veteran's father, upon returning home, the veteran's 
tolerance level was at a very low level.  He indicated that 
it was extremely difficult to get the veteran to undergo 
treatment until he finally consented to being seen at the 
local VA hospital.

In a written statement dated in November 2001, Dr. Saldana, a 
VA staff psychiatrist, advised that the veteran was under her 
care.  She indicated that the veteran had related that he 
joined the Navy when he was eighteen years old in January 
1972.  He had difficulty while in military service, being 
withdrawn, depressed, and isolating himself during his four 
year stint.  Following his discharge from service, the 
veteran had difficulty in maintaining a job.  Dr. Saldana 
indicated that there appeared to be a downward drift of the 
veteran's occupational and social functioning.  Finally, in 
1977 the veteran was hospitalized at a VA medical center, and 
he had had seven other hospitalizations since then.  Dr. 
Saldana indicated the veteran had been attending the Partial 
Hospitalization Program since 1978, and he had been compliant 
with medication.  She indicated the veteran continued to be 
paranoid, and he continued to have difficulty coping with 
daily living.  According to Dr. Saldana, the veteran's 
medical condition started since his military service.  She 
indicated the median age at onset for the first psychotic 
episode of schizophrenia is in the early 20s for men.  
According to Dr. Saldana, the onset could be abrupt or 
insidious, but the majority displayed some prodromal phase, 
manifested by slow and gradual development of social 
withdrawal, loss of interest in work, and deterioration in 
interpersonal relationships.

In April 2003, the veteran underwent another VA psychiatric 
examination.  The veteran's claims folders were reviewed in 
conjunction with this examination.  The examiner noted that 
the veteran's first recorded psychiatric hospital admission, 
as evidenced in the claims folders, was approximately 14 or 
15 months after his discharge from service in January 1976.  
The examiner further noted that at that time, the veteran had 
been initially diagnosed as having adjustment disorder, but 
this was later changed to schizophrenia.  The examiner 
further indicated that the veteran apparently had tremendous 
difficulty because of his paranoid delusions when he came 
back from service.  According to the examiner the veteran 
continued to have delusions.  The examiner opined that the 
veteran's paranoid symptomatology began in the service, 
however, he [veteran] was seen, but not psychiatrically 
treated for those symptoms.  Later on, as the veteran left 
the service, he continued to have these problems and was 
seen, but the first breakdown did not occur until June of 
1977 when he was admitted to Erie County Medical Center.  
Thereafter, he had numerous admissions in the Erie County 
Medical Center and the Veterans Administration.  The examiner 
noted the veteran had continued in Partial Hospitalization 
for years during which time, he had shown all the paranoid 
symptomatology and been on antipsychotic medication, Proxlin, 
all along.  The Axis I diagnosis was schizophrenia with 
paranoid features.  

II.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

As noted previously, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
regulations implementing it.


III.  Analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Although the record reflects that the veteran's schizophrenia 
was initially diagnosed more than one year following his 
discharge from service, service medical records do document 
psychiatric complaints and the presence of anxiety.  In 
addition, the veteran and his father have provided testimony 
the Board has found to be credible concerning the symptoms 
and problems experienced by the veteran during service.  

The medical evidence specifically addressing the etiology and 
onset of the veteran's schizophrenia consists of Dr. 
Saldana's November 2001 written statement and the April 2003 
VA examination report.  Within her November 2001 statement 
Dr. Saldana noted the veteran reported having had difficulty 
while serving in the military.  He reported having been 
withdrawn, depressed, and having isolated himself during 
service.  Dr. Saldana indicated the veteran, who was now 
under her care, had continued to be paranoid, and he 
continued to have difficulty coping with daily living.  
According to Dr. Saldana, the [veteran's] medical condition 
started since his military service.  In offering additional 
medical comment, Dr. Saldana indicated the median age at 
onset for the first psychotic episode was in the early 20s 
for men.  According to Dr. Saldana, the onset could be abrupt 
or insidious, but the majority displayed some prodromal 
phase, manifested by slow and gradual development of social 
withdrawal, loss of interest in work, and deterioration in 
interpersonal relationships.  The Board observes that while 
there is no indication in the record that Dr. Saldana has 
ever reviewed the veteran's claims folders in conjunction 
with her treatment of the veteran, such assessment as offered 
in her November 2001 statement is nevertheless, consistent 
with that of the veteran's April 2003 examiner, who did 
review the veteran's claim's folders in conjunction with the 
examination of the veteran.

According to the April 2003 VA examiner, the veteran 
currently has paranoid schizophrenia and his paranoid 
symptomatology began in service.  This opinion is based upon 
an examination of the veteran and a review of the pertinent 
material in the claims folders. 

In light of these opinions supporting the claim and the 
Board's determination that the statements of the veteran and 
his father concerning the symptoms and problems experienced 
by the veteran in service are credible, the Board is 
satisfied that the evidence supporting the claim is at least 
in equipoise with that against the claim.  Accordingly, 
service connection is warranted for schizophrenia.


ORDER

Entitlement to service connection for schizophrenia is 
granted.


REMAND

The liberalizing provisions of the VCAA and the implementing 
regulations are also applicable to the veteran's claim of 
entitlement to a compensable rating for bilateral hearing 
loss.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claim of pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit also held that the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), which authorize the Board to render a 
determination not less than 30 days after providing the 
notice required under 38 U.S.C.A. § 5103(a) (2002), are 
invalid because they are contrary to 38 U.S.C.A. § 5103(b) 
(2002), which provides the claimant a period of one year in 
which to submit the requested evidence and information.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should issue the veteran a 
VCAA notice letter with regard to his 
claim of entitlement to a compensable 
rating for bilateral hearing loss.  The 
RO must also inform the veteran that any 
evidence submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's VCAA 
notice letter.

If the veteran identifies additional 
evidence, the RO should take appropriate 
steps to obtain such evidence.
 
2.  Upon completion of the above directed 
development, the RO should undertake any 
other indicated development.

3.  The RO should then readjudicate the 
veteran's claim in light of the evidence 
received since the Supplemental Statement 
of the Case issued in February 1999.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.
 
Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



